 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDMikami Brothers and Ben RojasIdaho Potato Foods,Inc. and Local Union No. 983,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America. Inde-pendent and Idaho Potato Foods,Inc. Employees'Gripe Committee.Cases 19-CA-4657 and 19-CA-4809February 12, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSBROWN ANDJENKINSOn October 15, 1970, Trial Examiner Martin S.Bennett issued his Decision in the above-entitled con-solidated proceeding, finding that Respondents hadengaged in and were engaging in certain unfair laborpractices and recommending that they cease and de-sist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision.Thereafter, Respondents filed exceptions, and a briefin support thereof, to the Decision. General Counselhas submitted a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member pan-el.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner as modified below andhereby orders that Respondents, Mikami Brothers,Idaho Falls, Idaho, and Idaho Potato Foods, Inc.,Idaho Falls, Idaho, their officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order, as so modified?1.Insert the following as paragraph 2(b) of theRecommended Order directed to Respondent Mika-mi Brothers and reletter the subsequent paragraphaccordingly:"(b) Notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act."2. Insert the following as paragraph 2(b) of theRecommended Order directed to Respondent IdahoPotato Foods, Inc., and reletter the subsequent para-graphs accordingly:"(b) Notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act."3.SubstituteattachedAppendix B for TrialExaminer's Appendix B.'We herebycorrect the Trial Examiner's occasional and inadvertent erro-neous reference to RespondentIdahoPotato Foods,Inc., Business ManagerFranklin Adamson as "Anderson."2 In footnoteI I of the TrialExaminer'sDecision, substitute"20" for "10"days.APPENDIX BNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOT discourage membership in, or ac-tivity in behalf of, Local Union No. 983, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Inde-pendent, or any other labor organization of ouremployees, by discriminating in regard to hire ortenure of employment or any term or conditionthereof.WE WILL offer Irene Henderson immediate andfull reinstatement to her former position or, if itno longer exists, to a substantially equivalentposition without prejudice to her seniority or oth-er rights and privileges.WE WILL make whole Irene Henderson for anyloss of pay suffered by reason of our discrimina-tion against her.WE WILL withdraw and withhold all recogni-tion from and completely disestablish Employ-ees'Gripe Committee or Idaho Potato Foods,Inc., Employees' Gripe Committee, or any suc-cessor thereto, as the representative of any of ouremployees for the purpose of dealing with respectto grievances, labor disputes, wages, rates of pay,188 NLRB No. 78 MIKAMI BROTHERShours of employment, or conditions of work.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed under Section7 of the Act.All our employees are free to become or remain, orrefrain from becoming or remaining, members of alabor organization, except to the extent such rightmay be affected by an agreement requiring member-ship in a labor organization as a condition of employ-ment, as authorized by Section 8(a)(3) of the Act.IDAHOPOTATO FOODS, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Republic Building, 10th Floor, 1511Third Ave.,Seattle,Washington 98101, Telephone206-583-4532.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT,Trial Examiner: This matter washeard at Idaho Falls, Idaho,on August 11 and 12,1970. Thecomplaint,issued July 16 and based on charges filed Feb-ruary 6 and February 7, 1970, byBen Rojas, an individual,in Case19-CA-4657,and on May 27,1970, in Case 19-CA-4809,by Local Union No.983, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Independent, herein the Union, alleges that Re-spondents,Mikami Brothers,a partnership,and Idaho Po-tato Foods,Inc., had engaged in unfair laborpractices with-in the meaning of Section 8(a)(1),(2), and(33) ofthe Act.Briefs have been submitted by the parties.Upon the entirerecord in the case,and from my observation of the witness-es, I make the following:FINDINGS OF FACT1.JURISDICTIONALFINDINGS523Sach Makami, his brother Dan S. Mikami, and the wifeof the former are a partnership located at Idaho Falls, Ida-ho, where theyare engaged in the growing and nonretailmarketing of potatoes from what is known as a fresh packplant. The partnership annually sells and ships potatoesvalued in excess of $50,000 directly to points outside theState of Idaho.Idaho Potato Foods, Inc., herein IPF, is an Idaho corporation owned by the same three individuals.It is engaged atan adjacent location in Idaho Falls,Idaho,in the processingof potatoes and annually sells and ships potato productsvalued in excess of $50,000 directly to points outside theState of Idaho. The partnership owns approximatel 2700acres of farmland on which it grows potatoes as welly as thefresh pack plant, and IPF owns only its plant site. From 25to 30 percent of the potatoes processed by IPF are pur-chased from the partnership.Respondents contend that the employees of the freshpack plant are agricultural laborers and therefore not em-ployees under Section 2(3) of the Act. The fresh pack plantis located on nonfarmland. Potatoes are received from thefields, cleaned, sorted, sacked, and shipped. Storage facih-ties at this plant accommodate only about 1-1/2 days workof shipments.This operation would appear to be carried on by employ-ees exempt from the definition of employees in that they aresubordinate to the farming operation, but for one factor. Onoccasion, the partnership is asked by a customer for a typeof potato which it does not have in its fields. The partner-ship then purchases the requested merchandise from otherfarmers and ships them from its fresh pack plant to thecustomer. For the last several years, 18 to 20 percent of itspotatoes were so purchased and sold. Such purchases in1969 amounted to $184,412 out of total sales and shipmentsin excess of $1,000,000. Sach Mikami also testified that, inthe calendar year 1969, 10 percent of his pack came fromother farmers, although in the fresh pack shipping seasonfrom October 1969 through June of 1970 he adhered to the18-20 percent ratio.As stated, but for the outside purchases fresh pack em-ployees would appear not to be protected here.D'ArrigoBros. Co. of California,171 NLRB No. 5. But these purchas-es change the picture. InBodine Produce Co.,147 NLRB832, the Board noted that "an important determining factoriswhether the employer confines its packing operations toits own produce ....' That being the case, the Board foundthat employees of a melon packing shed were agriculturallaborers.InThe Garin Companycase, 148 NLRB 1499, a picturesimilar to the present case is depicted. The Board held thatemployees of an asparagus packing shed were not agri-cultural laborers and stressed that approximately 15 percentof the crops shipped were packed for another grower. And,in reality, to the extent Respondent purchases potatoes fromother sources,manifestly more thande minimispurchases,it is acting as a jobber or wholesaler and not as a farmer.Respondent points to Section 780.108 of Department ofLabor InterpretativeBulletin,29 CFR Part 780. That sec-tion presents the concept that the type of work done in theparticular workweek is the criterion. Respondent contendsthat since only a small percentage of potatoes processed in 524DECISIONS OF NATIONALLABOR RELATIONS BOARDthe week of the discharge'stems from another source, theagricultural exemption applies.The Board has never,so far as I am aware,embraced theworkweek concept.It is readily apparent that reliance on itin a refusal to bargain situation,not presented herein, withbargaining meetings in successive weeks would be akin totangling with a can of worms.The picture would be one offluctuating coverage from week to week.Consider also astrike situation.Would the status of the strikers be resolvedby the work they did on the eve of the strike,by that doneby replacements during the strike,or by other approaches?Consider also a case of alleged illegal assistance to a labororganization with conduct extending over a period of weeksor months.Which week would be the decisive one?More basically,the two statutes have different objectives.The Fair Labor Standards Act is concerned with the prob-lem whether an employee is entitled to wage protection ina given week.The National Labor Relations Act is con-cerned with conduct which over the long term may createa labor dispute affecting commerce.Indeed,under the Na-tional Labor Relations Act, jurisdiction may be assertedover a new establishment by projecting short term volumeof business to obtain the annual picture,ignoring weeks assuch.Hence,in my view,the workweek is not and shouldnot be the criterion herein.I find that the respective operations of the partnershipand IPF affect commerce within the meaning of Section2(6) and(7) of the Act and,further,that Ben Re as was notan agricultural laborer within the meaningof Section 2(3)of the Act at the time material herein.IITHE LABOR ORGANIZATIONS INVOLVEDLocalUnion No. 983, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, Independent and Employees' Gripe Committeeare labor organizations within the meaning of Section 2(5)of the Act.2IIITHEUNFAIR LABOR PRACTICESA.Introduction; The IssuesBusiness Representative Eugene Neff of the Umon, as hetestified, commenced the organization of both previouslyunorganized companies early in January 1970. At the freshpack operation, he was assisted by Ben Rojas and at IPF byEmployees Irene Hendersonand Jo Ann-Fife; the latter ishis sister.Rojas was dischargedon January 27and Henderson onJanuary 28. Pay increases at IPF were announced on Janu-ary 29 andon the latter date an employees'committee wasset up at IPF to bargain with IPF concerning conditions ofemployment. Litigated herein are the issues whether the twodischargeswere discriminatory, whetherthe wage increaseswere so timed as to be violative of Section 7, and whetherRespondent IPF sponsored,dominated,and assisted a la-bor organization; namely the "Employees' Gripe Commit-tee." As is apparent, all the attacked activity took place atboth plants over a period of several days.B.The Discharge of Ben RojasRojas entered the employ of the partnership in December'The workweek ending January31, 1970,during which Ben Rojas, a freshpack plant employee, was dischargedon January 27, allegedly in violationof Section 8(a)(3) ofthe Act,the merits of this are treated below2 The genesis,establishment, and functioning of the latter are described ina later sectionof thisDecision.of 1969 and worked at various jobs in the fresh pack opera-tion until he was discharged a proximately 2 months lateron the afternoon of January27, 1970.His jobs included thepackaging of potatoes and loading of railroad boxcars. Al-though Respondent contends that he was initially hired asa grader and,because of inexperience,was transferred toother tasks within the hour, the fact is that he worked atthose other operations for 2 months and,in any event,Respondent's defense is predicated on other grounds.About I to 1-1/2 weeks before his discharge,OrganizerNeff contacted Rojas.He told Rojas that he was organizingthe adjacent IPF plant and enlisted his support in soundingout the fresh pack employees on the topic of organization.Rojas proceeded to contact his 10 to 12 coworkers. Hepersonally signed a card and obtained two signed cardsfrom coworkers on January 22. A union meeting was sched-uled for January 27 and 4 or 5 days prior thereto Rojas dulyadvised his coworkers thereof.Respondent has contended that the employment historyof Rojas was markedby chronictardiness and absenteeism.The General Counsel,in his brief,does not contest this. Therecord demonstrates that Rojas raced snowmobiles as ahobby.This activity every weekend conflicted with a workschedule requiring 1/2 day of work on Saturdays. Rojascontended that he asked for Saturdays off on these occa-sions and that permission was granted.The record is notentirelclear whether the crew worked every Saturday, butit discloses that Rojas was absent on the Saturdays of Janu-ary 10 and 24.According to Foreman Harold Cramer, Ro-jaswas absent frequently and requested and receivedpermission to be off on but one occasion, about 2 weeksbefore his termination.It is undenied that he was absent or reported quite lateon a number of Mondays after these weekends because ofinjuries received in his avocation.He contended,and Re-spondent disputes,that the wife of Rojas telephoned andduly advised Respondent thereof on these occasions. It isclear that Ro as was guilty of repeated tardiness, but heinsistedthat iswas also true of his coworkers.At first blush it is readily apparent that there is supportfor Respondent's claim that Rojas was discharged for histardiness and absenteeism. But a number of factors,includ-ing the accompanying activity at the adjacent plant,strong-ly support the General Counsel. Rojas testified that Cramerasked him on the afternoon of January 27 what type of talkwas current about the Union.Cramer stated that he hadheard the Union was carrying on organizational activitiesand that Rojas was discussing the topic and inquired whatRojas was doing.Ro as replied that Organizer Neff hadasked him to explain the benefits of organization to the men.Cramer responded that the Union was"no good" andthat he was laying Rojas off "because we got to stop itbefore it gets started."Cramer decreed that the fresh packplant would not be organized. Rojas complained that otheremployers would consider him an unsatisfactory workerand Cramer offered to give him any reference he needed.Cramer repeated that he would "have to let you go"becauseorganization was to be stopped before it started. He assuredRojas that "After this gets over with and blows over ... I'llput you back to work again."According to Rojas, he foundanother job opportunity, and telephoned Cramer for a ref-erence about 2 weeks later.Cramer refused,stating that hedid not dare give Rojas a reference because he did not knowhim well enough.3Cramer,whose testimony was not impressive,testifiedthat he decided on January27 todischarge Rojas because3Cramer admitted that such a call had been made, but was not askedabout the details of the conversation. MIKAMI BROTHERS525of his chronictardiness and absenteeism.While Rojas hadC.The Discharge of Irene Hendersonbeen tardy approximately 10 times, Cramer had allegedlywarned himbut once, after the third or fourth occasion.Irene Henderson entered the employ of IPF late in Octo-Sach Mikami testified most generally that on a couple ofber of 1969 and was discharged on January 28, 1970, oneoccasionsCramer spoke to him about the absenteeism andday after Rojas was discharged at the fresh pack plant. Hertardinessof Rojas.thaMikamiasked if Rojas needed work andcompetency is not challenged. She workedas a trimmer onCramer repliedlt he did; they decided to let the matterthe day shift from 6 a.m. until 2 p.m., and Mary Hoffmanride. Helater testified that, on the one or two occasions theywas her leadlady!discussedRojas,Mikamiasked if Rojas had other problemsHenderson, a former member of the Union, uncontro-and Cramer responded that he did.vertedly testified, and I find, that several of her coworkersCramer also testified that this decision to discharge Rojasasked her about the Union. Henderson telephoned Neff onwas predicated on hisabsenteeismand tardiness and that itJanuary 15 and apparently offered her services. Neff in-stemmedfrom a talk with Mikami a couple of weeks earlierstructed her to ascertain how many employees there wereabout the problem.Mikamiallegedly then said that if thisand, on or about January 22, she advised Neff of her find-continueditwould be necessary to terminate Rojas. Asings.noted,Mikami's versionwas noticeably less stringent andHenderson signed a card on January 27, in the presencereflects onlyawarenessof the problem rather than a deci-of Neff, who instructed her to ascertain the views of thesionto discharge an employee.employees on union organization and gave her some blankCramer's version of the terminal conversation with Rojas,authorization cards. A union meeting was scheduled for theunder cross-examination,leavesmuch to be desired. He wasafternoon of January 27 and, at Neff's request, Hendersonasked whatwas saidaboutunionsand replied that Rojasso advised as many girls as she could contact.said, "He'd like to get his truck in the Union." He wasHenderson was at the plant at 5:30 a.m. on January 28,unable to amplify this. Cramer did not recall any discussionprior to the start of her shift at 6a.m. Between5:30 and 5:55about organization of the employees. Cramer wasagaina.m. she obtained the signatures of four girls to authoriza-asked whatwas said about the Union and replied that Rojastion cards. Henderson and Leadlady Mary Hoffman weresaid he had a truck "he neededto get into the Union in orderseated at opposite ends of a short table in the cafeteria orto get it working." Elaborationon this was again notforth-lunchroom when Henderson carried out this activity. Fourcoming fromCramer. He did not recall telling Rojas thatgirls, two of whom she named, asked Henderson if she hadRes ondent did not need a Union.authorization cards. Henderson produced them, the girlsCramerwas askedif,after the discharge, he had told asigned, and Henderson witnessed the signatures.namedagricultural inspector that one of the reasons whyAt 9 a.m., Production Manager Richard Tanner toldRojaswas terminated was hisefforts to bring the Union intoHenderson, according to the latter, that her paycheck hadthe plant. Cramer could only reply that he did not recallbeen garnished by the Internal Revenue Service for thesucha statement.As the General Counsel points out, thesecond time and that she was automatically dischargged.allegationof suchan admissionwould call for a blanketThis was indeed a second garnishment and Res ondent eiasdenial had the discharge been solely for cause. This is sup-a published plant rule that reads: "Repeatedpdeductionsported by the fact that Rojas did call Cramer for a referencefrom pay to satisfygarnishmentor other court orders will2 weeks later. Thisact is moreconsistent with conduct bynot be tolerated." The recorddisclosesthat at the time ofone not told that he was being discharged for specifiedthe first garnishment Henderson refused to endorse thecauses of absenteeism and tardiness.check to the government but did so on the following day.One other item is relied on by the General Counsel. FelixTanner testified that on January 27 his superior,BusinessMerino iscurrently in the employ of the fresh pack plant,Manager Franklin Anderson advised him that Henderson'sprimarily drives a truckand has someduties in the ware-wages had been attached or garnished more than once andhouse. He knows Rojas and testified that the latter has a"we had to let her go." The decision was that of Anderson.nicknameof Fats.He was asked herein if this was company policy and TannerMerino testifiedthat he noted the absence of Rojas onthepleaded ignorance, avering that this was a front office deci-afternoon of his dischargeand asked Cramer where Fatssion.was. Cramer replied that Rojas had been attempting toAfter testifying that he understood company policy to beintroducea unioninto the plant. Merino also testified thatthat repeatedgarnishmentscould result in discharge, he wasa formerunnamed employeewho worked in the cellar, un-then asked if he knew of any policy that two garnishmentslike Rojas, also enjoyedthe same nickname,but added thathe would specify which one he referred to in addressin$4 The GeneralCounsel contends,and r find,that leadladies are supervisorsCramer. Cramer admitted that Rojas was a stocky and hus-with authoritytomake effective recommendations on personnel action.ky man,as isthe fact, but denied that he knew an employeeHoffman did not testify, but LeadladyHelen McFee,on the 10 p.m. to 6 a.m.byy the specified nickname. As for any conversation withgraveyard shift,uncontrovertedly testified,and I find,that there were 15 toMerino about Rojas, he simply did not recall any. Merino,20 trimmers on the shift,thatshe workswith them 75 percentof the time,still in Respondent's employ, testified under subpena and Iand that 25percent of the timeshe checkstest results.There isa leadladycredithis testimony herein.I likewisecredit the testimonyon each of the shifts and there are one or two relief ladies who fill in on theirof RO^.aS.days off. McFeeis the only leadlady on the night shift and it would seemthat thereis a leadlady and a foreman on eachshift.She is responsible forIn view of all the foregoing considerations, and noting theinstructingnew employees and gives them I or 2 weeks to learn the routine.contemporary action in the IPF plant next door, describedIf a girl does not respond,she recommends to the foreman that the girl bebelow, I find that a preponderance of the evidence supportsdischarged.This happened three timesinthe pastyear.She receives 10 centsthe position of the General Counsel herein. I further findmore per hour than the other girls on the shift.Most of the time,when a girlthat the discharge of Rojas was violative of Section 8(a)(3)callsin ill or wants time off,the girl will contact McFee.McFec was authonz-and (1) of theAct.ed to send a girl home if necessary and would then report her action to the(Continued) 526DECISIONSOF NATIONALLABOR RELATIONS BOARDconstituted cause for discharge;he replied in the negative.Anderson identified the first levy which bore the date ofJanuary 13, 1970, and claimed that it was received m themail a day or so later. The second was dated January 27 andAnderson contended that he received this thatsame af-ternoon.5 As a result, on the evening of January 27, Ander-son advised Tanner of the second levy and decreed "we hadbetter discharge her." The recorddisclosesthat no otheremployee has ever been discharged for such levies. Therehave been several over the past year.The General Counsel has drawn attention to the case ofEmployee Clifford Ellis who suffered two such levies on hiswagesin November and December 1969 but who was givenno discipline.Respondent attempted to distinguish this onwhat I deem an untenable ground. Ellis allegedly spoke toAnderson and advised him that the Internal Revenue Serv-ice garnishment was pending. He offeredto borrow themoney but Anderson advised that under the circumstanceswhere he had approached Respondent and where he wouldendorse the check there would be no problem. Andersonallegedly told Ellis that "repeated garnishments" wereagainst company policy "and to try to keep from having anyother garnishment issued ...Initially, the thought occurs that the statement to Elliswas a warning to avoid a third garnishment and did not riseto the stature of a warning of discharge. The fact is that notonly did Ellis have two garnishments, the second but 1month before the two suffered by Henderson, but Respon-dent chose to proceed in this manner and cope with thegarnishments rather than have Ellis borrow the money.While its solicitude for Ellis might in other circumstances becommendable, this does not stand up when viewed againstits disparate treatment of Henderson.In sum,Henderson was active in the Union.She signedup four employees in the presence of Leadlady Hoffman, asupervisor,and was discharged 3 hours later.Respondent'sreason for the discharge does not withstand scrutiny whencompared with its much laxer treatment of an equal offend-er and, indeed, its relatively diffident view of the Ellis case.I find on a preponderance of the evidence, that by dis-charging Irene Henderson on January 28, 1970, RespondentIPF has engaged in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.6D.Employees' Gripe Committee and the PayraiseContemporaneously with the discriminatory dischargeson January 27 and January 28 at the two plants, the follow-ing took place. Leadlady Helen McFee,as shetestified, wascontacted by Leadlady Mary Hoffman of the day shift whoproposed that they and the third leadlady, Horn, visit Bus-inessManager Franklin (Bud) Adamson about a pay raise.Hoffman also suggested that each leadlady bring along arank-and-file employee from her shift.These six met with Adamson on January 29 and discusseda pay raise; also present was Verna Carpenter, the corpora-tion secretary? Hoffman requested a pay raise and Ad-amsonproposeda 10-cent raiseas well as the possibility offoreman.This does happen frequently If a girl wants time off, she willgenerally contact Verna Carpenter,the corporation secretary,but some ofthe time it is McFee who can authorize this.There is no contention made thatthe authority of the leadladies vanes among the respective shifts.6He later testified that Respondent receives its mail at a post office boxin the morning or the afternoon but generally the latter.This alleged speedup in the mail delivery arouses one's suspicion if not admiration, but noinference adverse to Respondent is derived therefrom herein6 This conclusion would be unchanged even if it were found that Hoffmanwas merely a conduit to management and not a supervisora bonus.They then discussed whether it would be desirableto have a gripe committee which would meet monthly. Ad-amson readily agreed to this prospect,stating that if he wasaware of the problems he could work things out .8All present including Adamson agreed that a committeewould be elected with two. is from each shift and that itwould discuss working conditions with management. At theend of the meeting,according to Irma Jones who had beenbrought along as a rank-and-file employee,either Hoffmanor Adamson instructed her to relay the results of the meet-ing to the other employees.According to Fife,Jones in-formed her that Adamson had asked Jones to duly advisethe girls.Balloting took place in the plant during a breakandoffman was one of the voters.Fife,as she testified, was one of those elected to thecommittee.She was apprised of the next meeting on Feb-ruary 25 byCorporation Secretary Carpenter who told herthat she would be paid for her attendance.Fife did attendthemeeting and was paid 2 hours' pay. The inference iswarranted that the other attendees were so paid.Adamsonand Carpenter were present on this occasion.Complaintshad been solicited from rank-and-file employees and thesewere the principal topics of discussion. Adamson suggestedthat they choose one of the girls to preside. This was notdone because,according to Fife,"We just felt like Bud(Adamson)should conduct the meeting. 'Meetings were held in March and April and were sus-pended during the summer layoff.A suggestion box wasplaced in the company lunchroom,and IPF'-furnished a lockfor the box with the key retained in the plant office. Thereis some uncertainty among the witnesses as to the precisename of th e committee but it was either"Employees GripeCommittee"or "Idaho Potato Foods, Inc. Employees'Gripe Committee."There is no evidence that dues werecharged. The record also discloses no evidence that thecommittee ever insisted on a demand at a meeting.As for the wage increases,Adamson testified that a groupof employees approached him for a raise.The record alsodiscloses that Leadlady Hoffman had canvassed the girlsabout a raise on January 28 and announced that therewould be one. Then, on January 29,Respondent posted onthe bulletin board a notice giving a 10-cent raise to trimmersand a 15-cent raise to packagers effective February 2, thecommencement of the next pay period.Respondent did present some testimony of a most generalnature to the effect that a pay raise had been contemplatedfor some time. As noted,Leadlady Mary Hoffman rapidlycanvassed the employees on January 28. She asked whetherpackaging was more strenuous than trimming and told thegirlsthere would be a raise for packagers.She then arrangedfor the other leadladies and rank-and-file employees to visitAdamson on January 29 and request raises. These werepromptly awarded to both packagers and trimmers. Thiswas the same meeting at which Adamson sat in,discussedthe formation of an employee committee, and agreed on itscoinpostions.Adamson testified that during the processing year he haddiscussed with the owners what wage scales IPF could pay.IPF sells its products on a bid basis and must know wagecosts prior to submitting a bid.Be that as it may, it isobvious that these were discussions most general in naturewith nothing done until the Hoffman entourage approached7Neither Hoffman nor Carpenter testified herein.The record does notdivulge Carpenter's precise status and it may be that her title refers solely toan office clerical rather than a corporate officer. In any event,I do not findthat she had a supervisory role.6McFee was uncertain whether the group or Adamson suggested theformation of the committee. MIKAMI BROTHERSAdamson fora meeting justbefore January 29. Adamsonalso testified that as early as November or December of theprevious year therehad been management discussionsabout a wageincreasebut admitted they agreed that theircontract prices did not permit this. Indeed, IPF so advisedthe employees at thetime.As demonstrated, Respondentswere awareof theunionactivities at both plants on January27 and 28. Stated otherwise,the issuechanged drasticallyand rapidly when the union organizational campaigncommencedand a supervisory leadlady proposed the raises.While the evidenceis not the strangest, it preponderatesin favor of the General Counsel. When union activitiesstarted, Respondent dischargeda leadingunion proponentin each of the two plants on January 27 and 29. Simulta-neously, a leadlady commenced a campaign for wage in-creaseswhichwereimmediately granted. While the contractbid problem allegedly forbade suchraises earlierthere is noshowing that the situation had changed. In the posture mostfavorable to Respondents, wageincreaseshad been a dor-mant issuefor some time and none had been promised.Hoffman's actions produced a different result. SeeN.L.R.B.v.Exchange Parts Co.,375 U.S. 405.At thesame time,with management participation, thecommittee,a labor organization, was set up. Top manage-ment participated in the decision as to its composition andindeed presided over joint meetings thereafter and also ad-vised how its membership should be chosen. I find that thegrantingof thewage increasesby Respondent IPF wasviolative of Section 8(a)(1) of the Act.I alsofind that Re-spondentIPF has dominated and interfered with the forma-tion and administrationof a labor organization within themeaning of Section8(aX2) and (1) of theAct.FTS Corp.,184NLRB No.91; Tuscarora PlasticsCo., 167 NLRB 1059; andGrand Foundries Inc.,151 NLRB 1170.9IV.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices, I shall recommend that they cease and de-sisttherefrom and takecertainaffirmative action designedto effectuate the policies of the Act.It has beer! found that Mikami Brothers discharged BenRojas on January 27 and that Idaho Potato Foods, Inc.,discharged Irene Henderson on January 28, 1970, becauseof their union and protected concerted activities. I shalltherefore recommend that Respondents respectively offerthemimmediateand full reinstatement to their former jobsor, if these jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or other rightsor privileges. See theChase National Bank o^'the City of NewYork, San Juan, Puerto Rico Branch,65 NLRB 82.I shall further recommend that Respondents respectivelymakethem whole for any loss ofearningsthey ma havesufferedas a resultof their discharge, by payment ofya sumof money equal to that each normally would have earnedfrom said date to the date of Respondents' offers of rein-statement,less net earningsduring such period, with back-,pay andinterestthereon computed in the manner pre-scribed by theBoardinF. W. Woolworth,90 NLRB 289, andIsis Plumbing Co.,138 NLRB 716.I shall further recommend that Respondent Idaho PotatoFoods, Inc., withdraw and withholdpall recognition fromand completely disestablish the "Employees' Gripe Com-mittee" or the `Idaho Potato Foods, Inc. Employees' Gripe9Counsel for Respondents announced at the outset of the hearingthat theywere also representingthe Gripe Committee I do not, in the findings above,assign any weight to the factof jointrepresentation527Committee,"or any successor thereto,as the representativeof any of its employees for the purpose of dealing in griev-ances,labor disputes,wages,rates of pay,hours of employ-ment,or conditions of work;provided that nothing hereinis intended to require that Respondent Idaho Potato Foods,Inc., vary or abandon any wage raises it has granted or alterany wage,hour,seniority,or other substantive features ofits relationship with its employees established while bar-gamingwith said committee.On the basis of the foregoing findings of fact,and uponthe entire record in the case,I make the following:CONCLUSIONS OF LAW1.Mikami Brothers and Idaho Potato Foods,Inc., areemployers within themeaning ofSection 2(2) of the Act.Local Union No. 983, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Independent; Employees' Gripe Committee; andIdaho Potato Foods, Inc. Employees' Gripe Committee arelabor organizations within themeaning ofSection 2(5) ofthe Act.3. By discharging Ben Rojas on January 27, 1970, MikamiBrothers has engaged in unfair labor practices within themeaning of Section 8(aX3) and, derivatively,Section 8(a)(l)of the Act.4. By dischargingIreneHenderson on January 28, 1970,Idaho Potato Foods, Inc., has engaged in unfair labor prac-tices withinthe meaningof Section 8(a)(3) and, derivatively,Section 8(a)(l) of the Act.5. By dominating and interfering with the formation andadministration of Employees' Gripe Committee or IdahoPotato Foods, Inc. Employees' Gripe Committee, Respon-dent, Idaho Foods, Inc., has engaged in unfair labor prac-tices within the meaning of Section 8(aX2) of the Act.6. By granting its employees economic benefitsat a timewhen a labor organization was seeking to represent them,Respondent, Idaho Potato Foods,Inc., has engaged in un-fair labor practices within themeaning ofSection8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and con-clusions of law, it is recommended that:A. Respondent, Mikami Brothers, Idaho Falls, Idaho, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local Union No. 983,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Independent, or anyother labor organization of its employees, by discriminatingin regard to hire or tenure of employment or any term orcondition thereof.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed under Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the act:(a) Offer to Ben Rojas immediate and full reinstatementto his former job or, if this job no longer exists, to a substan-tially equivalent position, without prejudice to his seniorityor other rights and privileges.(b)Make Ben Rojas whole for any loss of payand bene-fits he may have suffered as a result of his discharge in the 528DECISIONSOF NATIONALLABOR RELATIONS BOARDmanner setforth in the preceding section entitled "TheRemedy."B. Respondent, Idaho Potato Foods, Inc., Idaho Falls,Idaho, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in or activity in behalf ofLocal Union No. 983, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America,Independent, or any other labororganizationof its employ-ees, bydiscriminatingin regardto hire or tenure of employ-ment,or any term of condition thereof.(b) Interfering with, restraining, or coercing its employeesin theexerciseof the rights guaranteed under Section 7 ofthe Act by granting them economic benefits at a time whena labor organizationis seekingto organize them.(c)Dominatingor interfering with the formation andadministration of f mployees' Gripe Committee or IdahoPotato Foods, Inc. Em to ees' Gripe Committee, or anyyther labor organization of its employees, or contributingfinancial or other support thereto.(d) In any othermanner interferingwith, restraining, orcoercing its employees in the exercise of the rights guaran-teed under Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a)Offer toIreneHenderson immediate and full re-instatement to her former job or, if this job no longerexists,to a substantially equivalent position, without prejudice toher seniority or other rights and privileges.(b)Make whole Irene Henderson for any loss of pay andbenefits she may have sufferedas a resultof her discharge,in themanner setforth above in the preceding section enti-tled "The Remedy."(c)Withdraw and withhold all recognition from and com-pletely disestablish Employees' Gripe Committee or IdahoPotato Foods, Inc. Employees' Gripe Committee, or anysuccessorthereto, as the representative of any of its employ-ees for the purpose ofdealingwith respect to grievances,labor disputes,wages, rates of pay, hours of employment, orconditions of work.C.Respondents,Mikami Brothers and Idaho PotatoFoods, Inc., Idaho Falls, Idaho, their officers,agents, suc-cessors,and assigns,shall respectively take the followingaffirmative action;1.Preserve and make available to the National LaborRelations Board and its agents, upon request, for examina-tion and copying, all payroll records, social security pay-ment records, timecards, personnel records, and reports,and all other records necessary to determine the amounts ofbackpay due under the terms of this Recommended Order.2. Post at their respective offices copies of the applicablenotices attached hereto which are respectively marked Ap-pendix A and B.10 Copies of said notices, on forms providedby the Regional Director for Region 19, after being dulysigned by each Respondent, shall be posted by them imme-diately upon receipt thereof and maintained for a period of60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to their employees are cus-tomarily posted.Reasonablesteps shall be taken byRespondents to insure that saidnotices arenot altered,defaced, or covered by any othermaterial.10 In the event no exceptions are filed asprovided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and Recommended Order herein shall, asprovided in Section 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order,and all objections3.Notifythe Regional Director for Region 19, in writing,from the date of receipt of this decision what stepsthey havetaken to comply herewith.] ithereto shall be deemel waived for all purposes.In the event the Board'sOrder is enforced by a judgment of a United StatesCourt of Appeals, thewords in the notice reading"Posted byOrder of the National Labor Rela-tions Board"shall be changed to read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."11 In the event this Recommended Order is adoptedby theBoard, thisprovision shall be modified to read:"Notify theRegional Director for Re-gion 19,in writing,within 10 daysfrom the date of thisOrder, what stepsithas takento comply herewith."APPENDIX ANOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in, or activity inbehalfofLocalUnionNo. 953, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Independent,or any other labor organization of our employees, bydiscriminating in regard to hire or tenure ofemployment or any term or condition thereof.WE WILL offer Ben Rojas immediate and full re-instatement to his former position, or if it no longerexists, to a substantially equivalent position withoutpre udice to his seniority or other rights and privileges.E WILL makewhole Ben Rojas for any loss of paysuffered by reason of our discrimination against him.WE WILL NOT in any other manner interfere with,restrain or coerce our employees in the exercise of theirrights guaranteed under Section 7 of the Act.All our employees are free to become or remain, orrefrain from becomingor remaining,members of theabove-named or any other labor organization,except to theextent such right may be affected by an agreement requiringgmembership in a labor organization as a condition ofemployment,as authorized by Section 8(aX3) of the Act.MIKAMI BROTHERS(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the United Statesof his right to full reinstatement upon application inaccordance with the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 1511ThirdAve.,Seattle.Washington 98101,Telephone583-4532. MIKAMI BROTHERS529APPENDIX BNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WIj.L NOT discourage membership in, or activity inbehalfofLocalUnionNo.993,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Independent,or any other labor organization of our employees, bydiscriminating in regard to - hire or tenure ofemployment or any term or condition thereof.WE WILL offer Irene Henderson immediate and fullreinstatement to her former position, or if it no longerexists,to a substantially equivalent position withoutprejudice to her seniority or other rights and privileges.WE WILL makewhole Irene Henderson for any loss ofKay suffered by reason of our discrimination againsther.WE WILL withdraw and withhold all recognition fromandcompletelydisestablishEmployees'GripeCommittee or Idaho Potato Foods,Inc.,Employees'Gripe Committee,or any successor thereto, as there resentative of any of our employees for the purposeofdealing with respect to grievances,labor disputes,wages,ratesofpay,hours of employment, orconditions of work.WE WILL NOT in any other manner interfere with,restrain or coerce our employees in the exercise of theirrights guaranteed under Section 7 of the Act.All our employees are free to become or remain, orrefrain frqm becoming or remaining,members of a labororganization, except to the extent such right may be affectedby an agreement requiring membership in a labororganization as a condition of employment, as authorizedby Section 8(a)(3) of the Act.IDAHO POTATO FOODS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 1511ThirdAve.,Seattle,Washington 98101,Telephone583-4532.